Title: To Benjamin Franklin from Thomas Digges, 19 December 1778
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
B——l [Bristol] 19th. Decr. 1778
Encouragd by an offer of getting this Letter deliverd safely by a private hand, I sit down to acknowlege the receipt of Your obliging favor of the 23d. Octor. relative to Mr. C: D——ks bill remitted by me; and to thank you Sir for your kind offers of attention therein made.
I should think my time very well taken up in writing to you whenever I had any thing material or useful to communicate; and I certainly should at times have done it, had I a proper name & direction to write under; for situated and busey as I am at present, and distant too from the Capital, I do not often hear of private conveyances before it is too late for me to embrace them, and the uncertainty of safety in the common post renders it very discouraging. I have not the honor to be known to you Sir, but those about you are well acquainted who & what I am, and can testify, that altho my personal assistance to the cause You are so deeply engagd in, has been hitherto unavoidably denyd Me, yet my mite has been chearfully given, & I trust with some little success & advantages to my Country.
The Bearer (a Gentn. connected with a freind lately settled at Nantes) will deliver you this, & has my direction & also knows how letters may be forwarded under cover to others—A Monsr Monsr Pierre. J: Bertrand, Post Office Londo., or Pierre. J. DuVall post office Bristol, will do for the common post; and I will attend to the signature of Louis Frances or any other name written in the same hand as the letter of the 23d Octor.—.
The parliamentary news of the day I need not attempt to give you, as I know the public papers go regularly abroad. The general opinion is that no more troops will be sent to America, save new recruits sufficient to fill up the vacancies: I am credibly informed that if more men are wanted, ministry are confidant they can get them in Ama., and have on more occasions than one, given pretty plain hints that men enough for their purpose, & who have become tired of the measures of the Congress, may be had for bounties of twenty or thirty Guineas a head, which is a more cheap and eligable mode than sending out Regiments from Europe.— Some people are gone over with secret instructions to get among the Americans by art, & publish to them the bounties offerd by Govert for such as will go over or inlist. The mode of war has certainly been orderd from home to be alterd into a more vigorous, I may say infamous one; Fire devastation and plunder is now to be expected, and I but too often hear it urged, that it is now the interest & intentions of all England to render the American accession of as little avail as possible to France, you must destroy America or She will destroy you &ca. &ca. &ca. The ministry go on in deceiving the Country Gentlemen & in fact themselves, & parliament is as plyant as usual; what may be their plan of future opperations it is impossible to say; I believe they have none but what the event of the day suggests, & the occurrence of the following recals; I cannot think at present more is meant by them than to retain actual possessions, to annoy at Sea, destroy unguarded towns & property, and to take the chance of the chapter of accidents. The reenforcements voted, or expected from abroad, are not equal to more active services. My favourite wish, American Independency, seems to make no proselites but in the minority, and even there, where union is so necessary for the immidiate salvation of this Country, I am sorry to say the opinion is not general in favour of it. Tho they disagree in the end I think they will nevertheless join in the means: As to numbers they stand better than heretofore, and except in the instance of my acquaintance Govr. J——e, I see no signs of desertion in the little Corps of Patriots.— Tho the word is so low in credit, I trust the principle exists, & I hope will one day or other revive.
It is surprising that the people swallow with as much avidity as ever the tales & promises of Administration & their runners,—every thing they give out is in some measure beleived, & consequently finds the effect: The quarrels at Boston with DeEstaignes people—the total destruction of His fleet by Adm Byron—the sunken consequence of Congress—the defection & desertion of almost all Washingtons army—the Revolt of the So Carolineans & New England men—the almost certainty that the party under Campbell (wch saild the 15 octor. from N York) would take quiet possession of Chas Town, with a number of other similar storeys, was to have alterd intirely the face of the drooping cause of England in America: As time & information contradict these reports, there are always others ready cut & dry, & as constantly beleivd—so are they deceivd and so they will be to the end of the Chapter.
The Culloden a 74 & one of Byrons Squadron arrivd a few days ago at Milford-haven— After Byron left N York on the 19th Octor His fleet put into R. Island, & soon after leaving that place on a cruise (supposd to be to look after DeEstaigne) a violent storm seperated the fleet; The Somerset a 64 was lost in it near Cape Cod, & the Culloden (formerly hurt in her masts) was obligd to fly before it to England. On her way, tho not altogether out of the tract for the Wt Indies, she took an armd brig belonging to DeEstaignes Squadn, the crew of wh. gave information they were bound for Europe, & this is generally now believd. A packet is since arrivd at Falmo wch. left N York the 19th. Novr, which confirms the dispersion of Byron,—that most of his fleet had got back to R Island—that DeEstaigne had saild on the 4th from Boston but not known for where—that Ld Carlyle, Eden, Cornwals, Gen. Grey, & other officers of the guards were soon to come home—& that the expedition under Campbell to So Carolina had also been seperated & dispersd. As Coll Stewart who bore the dispatches has been now some days in London & not a word of these disagreeable intelligences in the Gazette, it is to be feard they are too true.

I am much with our mutual friend D—— H——y, and we are in dayly hopes of something being done for our captive people—their situation is getting worse & worse, & I am but too often put to my utmost tryals to render them assistance & releif.
The fleet for the Wt. Indies said to be 7 of the line and some hundred merchantmen, are waiting for a wind; This business of the two admirals has causd a shift of Captains, and will it is feard very much retard the sailing of our fleets. I am on all occasions Dr. Sir most respectfully Yrs
J W
 
Notations in different hands: Dec 19 1778 / Digges—15 Decr. 78
